Exhibit 10.16.2

GUARANTY OF PAYMENT AND PERFORMANCE

THIS GUARANTY OF PAYMENT AND PERFORMANCE (this “Guaranty”) is made as of the
30th day of April, 2010, by Newtek Business Services, Inc., a corporation
organized under the laws of the State of New York having an address at 1440
Broadway, 17th Floor, New York, NY 10018 (the “Guarantor”), in favor of Capital
One, N.A., having its principal place of business at 275 Broadhollow Road,
Melville, New York 11747 (“Lender”).

R E C I T A L S :

WHEREAS, the Lender has agreed to make a loans to Crystaltech Web Hosting, Inc.
a wholly owned subsidiary of Guarantor and Newtek Small Business Finance, Inc.
directly and indirectly a wholly owned subsidiary of Guarantor (jointly and
severally the “Borrowers”) in the aggregate principal sum of up to Fifteen
Million and No/100 dollars ($15,000,000.00) (collectively the “Loan”), which
Loan is evidenced by one or more promissory notes made by Borrowers of even date
herewith (collectively, together with all extensions, renewals, modifications,
substitutions and amendments thereof, the “Notes”).

WHEREAS, the Loan is secured by, among other things, a Loan and Loan and
Security Agreement (together with all extensions, renewals, modifications,
substitutions and amendments thereof, the “Loan and Security Agreement”; unless
otherwise indicated, capitalized terms used herein which are not defined shall
have the respective meanings assigned to them in the Loan and Security
Agreement), dated as of the date hereof, which grants Lender a first priority
lien on the Property.

WHEREAS, Lender requires as a condition to the making of the Loan that Guarantor
shall have executed and delivered this Guaranty for the benefit of Lender; and

WHEREAS, Guarantor believes that the financing arrangements between Borrowers
and Lender will further the business and interests of Guarantor;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, and in order to
induce Lender to make the Loan to Borrowers, Guarantor hereby represents,
warrants and covenants to Lender as follows:

1. Authorization and Enforceability of Loan Documents. Guarantor has taken all
steps required to authorize and has in its capacity as shareholder of the
Borrowers authorized the execution and delivery of the Notes and Loan and
Security Agreement. To the best of its knowledge the Notes and Loan and Security
Agreement have been duly authorized and executed by Borrowers and are legal,
valid and binding instruments, enforceable against Borrowers in accordance with
their respective terms subject to the effect of bankruptcy, insolvency,
reorganization, moratorium or other legal or equitable principles now or
hereafter in effect generally affecting creditors’ rights and remedies.



--------------------------------------------------------------------------------

2. Obligations Guaranteed. Guarantor unconditionally guarantees to Lender
(i) the prompt and unconditional payment of all of the Obligations under the
Loan and Security Agreement, including without limit the Loan and the interest
thereon, whether now or hereafter advanced, as the same shall become due and
payable under the Notes and the Loan and Security Agreement, as well as under
any whether at stated maturity, by acceleration or otherwise, and any and all
sums of money which, at the time, may have become or become due and payable
under the provisions of the Loan and Security Agreement or any other Loan
Document, and the due and prompt performance of all of the terms, agreements,
covenants and conditions of the Notes, the Loan and Security Agreement and the
other Loan Documents; (ii) payment in full of any and all expenses that may be
paid or incurred by Lender in the collection of all or any portion of the
Guarantors’ obligations hereunder or the exercise or enforcement of any one or
more of the other rights, powers, privileges, remedies and interests of the
Lender under the Loan Documents or hereunder, irrespective of the manner or
success of any such collection, exercise or enforcement, and whether or not such
expenses constitute part of the Borrowers’ obligations; and (iii) performance of
all Borrowers’ (and all of the other entities guaranteeing the Loan) covenants
and obligations contained herein and/or therein. Guarantor’s obligation to cause
Borrower and the other guarantor’s to take any action with respect to their
respective covenants and obligations shall be limited to those actions
consistent with its status as the sole stockholder (or as a member or majority
stockholder as applicable) of such parties and shall be exercised through the
power consequent upon such status.

3. Unconditional Guaranty. This Guaranty is an absolute, unconditional, present
and continuing guaranty of payment and performance and not of collection and is
in no way conditioned or contingent upon any attempt to enforce Lender’s rights
against Borrowers or to collect from the Borrowers or upon any other condition
or contingency; accordingly, Lender shall have the right to proceed against any
Guarantor immediately upon any Event of Default under the Loan Documents without
taking any prior action or proceeding to enforce the Loan Documents or any of
them or for the liquidation or foreclosure of any security Lender may at any
time hold pursuant thereto. Guarantor hereby waives and releases any claim
(within the meaning of 11 U.S.C. § 101) which Guarantor may have against
Borrowers arising from a payment made by Guarantor under this Guaranty and
agrees not to assert or take advantage of any subrogation rights of Guarantor or
any right of Guarantor to proceed against Borrowers for reimbursement. It is
expressly understood that the waivers and agreements of Guarantor constitute
additional and cumulative benefits given to Lender for its security and as an
inducement for its extension of credit to Borrowers.

4. Liability Unimpaired. Guarantor’s liability hereunder shall in no way be
limited or impaired by, and each Guarantor hereby consents to and agrees to be
bound by, any amendment, extension or modification of the provisions of any of
the Loan Documents or any other instrument made to or with Lender by Borrowers
or any other Guarantor, or any Person who succeeds Borrowers as owner of all or
part of the Property prior to foreclosure of the Loan and Security Agreement or
exercise of any power of sale contained therein. In addition, each Guarantor’s
liability hereunder shall in no way be limited or impaired by (i) any extensions
of time for performance required by any of said documents, (ii) any sale,
assignment or foreclosure

 

2



--------------------------------------------------------------------------------

of the Notes or Loan and Security Agreement or any sale or transfer of all or
part of the property covered by the Loan and Security Agreement, (iii) any
exculpatory provision in any of said instruments limiting Lender’s recourse to
the Property or to any other security, or limiting Lender’s rights to a
deficiency judgment against Borrowers, (iv) the release of Borrowers or any
other person (including, without limit, any other Guarantor) from performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of said instruments by operation of law or otherwise, (v) the release or
substitution in whole or in part of any security for the Loan, (vi) Lender’s
failure to record the Loan and Security Agreement or file any UCC financing
statements (or Lender’s improper recording or filing of any thereof) or to
otherwise perfect, protect, secure or insure any security interest or lien given
as security for the Loan, (vii) the invalidity, irregularity or
unenforceability, in whole or in part, of any of the Loan Documents, this
Guaranty or any other instrument or agreement executed or delivered to Lender in
connection with the Loan, except to the extent that there is a final
adjudication by a court of competent jurisdiction of a valid defense to
Borrowers ’s obligations under the Loan Documents to payment of the
Indebtedness, (viii) the inaccuracy of any of the representations and warranties
made by Borrowers in the Loan and Security Agreement, the other Loan Documents
or any disbursement certificates or requests for disbursements made under the
Loan Agreement, or (ix) any other action or circumstance whatsoever which
constitutes, or might be construed to constitute, a legal or equitable discharge
or defense (except full payment and satisfaction) of Borrowers for its
obligations under any of the Loan Documents or of any Guarantor under this
Guaranty; and, in any such case, whether with or without notice to each
Guarantor and with or without consideration.

5. Preservation of Loan Documents. Guarantor will cause Borrowers to maintain
and preserve the enforceability of the Loan Documents as the same may be
modified and will not permit Borrowers to take or to fail to take actions of any
kind, the taking of which or the failure to take which might be the basis for a
claim that a Guarantor has a defense to a Guarantor’s obligations hereunder.

6. Security; Events of Default. Pursuant to the terms of a Guarantor Security
Agreement of even date herewith, as security for any and all of the obligations
of Guarantor under this Guaranty, now existing or hereafter arising hereunder or
otherwise (collectively, the “Liabilities”), each Guarantor hereby grants to the
Lender a lien upon and a security interest in any and all moneys or other
property (i.e., goods and merchandise, as well as any and all documents relative
thereto; funds, securities, chooses in action and any and all other forms of
property whether real, personal or mixed, and any right, title or interest of
each Guarantor therein or thereto), and the proceeds thereof, which have been,
or may hereafter be, deposited or delivered to the Lender (or with any third
party acting on the Lender’s behalf) by or for the account or credit of the
Guarantor whether for safekeeping, custody, pledge, deposit, transmission,
collection or otherwise and a lien upon and a security interest in all of its
other assets pursuant to a security agreement of even date herewith. All
remittances and property shall be deemed delivered to the Lender as soon as put
in transit to the Lender by mail or carrier.

Upon the occurrence of any of the following events or any other agreement with
Lender (each an “Event of Default”): (a) any Guarantor defaults under this
Guaranty or any Loan Document or any other agreement with Lender to which any
Guarantor is a party; (b) any representation or warranty made by any Guarantor
herein or in any other Loan Document to

 

3



--------------------------------------------------------------------------------

which any Guarantor is a party is false or untrue as of the date such
representation or warranty is made; (c) any Guarantor commences any case,
proceeding, or other action under any law of any jurisdiction relating to
bankruptcy, insolvency, reorganization, or relief of debtors or seeks to have an
order for relief entered with respect to any Guarantor or seeks to be
adjudicated a bankrupt or insolvent, or seeks reorganization, arrangement,
adjustment, liquidation, dissolution, composition or other relief with respect
to any Guarantor or any Guarantor’s debts, or seeks the appointment of a
receiver, trustee, custodian, or other similar official for any Guarantor or for
all or any substantial part of any Guarantor’s property; (d) any Guarantor makes
a general assignment for the benefit of creditors; (e) there is commenced
against any Guarantor, any case, proceeding or other action of the type referred
to in clause (c) above or seeking the issuance of a warrant of attachment,
execution, distrait, or similar process against all or any substantial part of
any Guarantor’s property, which case, proceeding or other action results in an
entry of an order for relief or is not dismissed, discharged or bonded within
sixty days of the commencement thereof; (f) any Guarantor takes any action
indicating such Guarantor’s consent to, approval of, or acquiescence in or in
furtherance of, any of the acts set forth in clause (c) and (e) above; (g) the
Guarantor admits in writing such Guarantor’s inability to pay such Guarantor’s
debts as they mature; (h) any Guarantor terminates or dissolves or suspends such
Guarantor’s usual business activities or conveys, sells, leases, transfers or
otherwise disposes of all or a substantial part of such Guarantor’s property,
business or assets other than in the ordinary course of business; or (j) there
shall be any default under or demand made under any other financing agreement or
guaranty to which it is a party (k) the existence or occurrence at any time of
one or more conditions or events which, in the reasonable good faith opinion of
the Lender, has resulted or is reasonably likely to result in a material adverse
change in the business, properties or financial condition of such Guarantor;
then, any or all of the obligations of Guarantor shall, at the Lender’s option,
become (for the purpose of this Guaranty) immediately due and payable by the
Guarantor, without demand or notice. In addition, upon the occurrence of any
Event of Default, the Lender shall have all of the rights and remedies provided
to a secured party by the Uniform Commercial Code as in effect in New York State
at that time. Guarantor agrees that in the event that notice is necessary,
written notice provided in accordance with paragraph 26 of this Guaranty and
given below five Business Days prior to the date of public sale of the property
subject to the lien and security interest created herein or prior to the date
after which private sale or any other disposition of said property will be made
shall constitute reasonable notice.

7. Indemnification; Payments; Certain Waivers. Guarantor (i) waives any right or
claim of right to cause a marshalling of Borrowers ’s assets or to cause Lender
to proceed against any of the security for the Loan or for the obligations
guaranteed hereby before proceeding against Guarantor, (ii) agrees that any
payments required to be made by Guarantor hereunder shall become due on demand
in accordance with the terms of paragraph 2 hereof and without presentment to
Borrowers, demand for payment or protest, or notice of non-payment or protest,
and (iii) except as hereinafter provided, expressly waives and relinquishes all
rights and remedies accorded by applicable law to guarantors. Without limiting
the generality of the foregoing, Guarantor hereby waives all rights (x) to
participate in any claim or remedy Lender may now or hereafter have against
Borrowers or in any collateral which Lender has or hereafter may acquire for the
obligations guaranteed hereby and (y) except as provided below, to contribution,
indemnification, set-off, exoneration or reimbursement, whether from Borrowers,
any Guarantor, or any other person now or hereafter primarily or secondarily
liable for any of Borrowers’ obligations to Lender, and whether arising by
contract or operation of law or

 

4



--------------------------------------------------------------------------------

otherwise by reason of Guarantor’s execution, delivery or performance of this
Guaranty. Guarantor does not waive and hereby retains all rights of subrogation,
contribution, indemnification, set-off or reimbursement against Borrowers or any
other Guarantor that Guarantor may have (the “Undersigned’s Rights”); provided
however that (i) this Guaranty shall neither be contingent upon the existence of
the Undersigned’s Rights nor subject to any claims or defenses whatsoever which
may be asserted in connection with the enforcement or attempted enforcement of
the Undersigned’s Rights including, without limitation, any claim that the
Undersigned’s Rights were abrogated by any of Lender’ acts, and (ii) until the
Loan shall have been paid in full, Guarantor hereby postpones and subordinates
(A) the exercise of any and all of the Undersigned’s Rights to Lender’s rights
against Guarantor under this Guaranty or against Borrowers under any of the Loan
Documents, and (B) any of the Undersigned’s Rights to any collateral securing
the Loan.

8. Reinstatement. This Guaranty shall continue to be effective, or be reinstated
automatically, as the case may be, if at any time payment, in whole or in part,
of any of the obligations guaranteed hereby is rescinded or otherwise must be
restored or returned by Lender (whether as a preference, fraudulent conveyance
or otherwise) upon or in connection with the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Borrowers, Guarantor or any other
person, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, either Borrower, Guarantor,
any other Credit Party or any other person or for a substantial part of
Borrowers’, Guarantor’s, Credit Party’s or any of such other person’s property,
as the case may be, or otherwise, all as though such payment had not been made.
Guarantor further agrees that in the event any such payment is rescinded or must
be restored or returned, all costs and reasonable expenses (including, without
limitation, reasonable legal fees and expenses) incurred by or on behalf of
Lender in defending or enforcing such continuance or reinstatement, as the case
may be, shall constitute costs of enforcement, the payment of which is
guaranteed by Guarantor pursuant to paragraph 2 above and covered by Guarantor’s
indemnity pursuant to paragraph 7 above.

9. Litigation, Compliance with Judgments. Guarantor represents and warrants with
respect to itself that there are no actions, suits or proceedings pending or
threatened against or affecting such Guarantor, at law, in equity or before or
by any governmental authorities which would have a material adverse effect on
such Guarantor’s ability to perform his obligations hereunder; to the best of
such Guarantor’s knowledge, such Guarantor is not in default with respect to any
order, writ, injunction, decree or demand of any court or governmental
authorities.

10. No Conflicts. Guarantor represents and warrants with respect to itself that
the consummation of the transactions contemplated hereby and the performance of
this Guaranty and the other Loan Documents to which such Guarantor is a party
have not resulted and will not result in any breach of, or constitute a default
under, any mortgage, deed of trust, lease, bank loan or credit agreement,
corporate charter, by-laws, partnership agreement or other instrument to which
such Guarantor is a party or by which such Guarantor may be bound or affected.

11. Compliance with Laws. Guarantor represents and warrants with respect to
itself that such Guarantor is in compliance with, and the transactions
contemplated by the Loan Documents and this Guaranty do not and will not violate
any provision of, or require any filing,

 

5



--------------------------------------------------------------------------------

registration, consent or approval under, any federal, state or local law, rule,
regulation, ordinance, order, writ, judgment, injunction, decree, determination
or award (hereinafter, “Laws”) presently in effect having applicability to such
Guarantor, and agrees that such Guarantor will comply promptly with all laws now
or hereafter in effect having applicability to such Guarantor.

12. Accuracy of Information; Full Disclosure. Guarantor represents and warrants
with respect to itself that neither this Guaranty nor any documents, financial
statements, reports, notices, schedules, certificates, statements or other
writings furnished by or on behalf of such Guarantor to Lender in connection
with the negotiation of the Loan Documents or the consummation of the
transactions contemplated thereby, or required herein or by the other Loan
Documents to be furnished by or on behalf of such Guarantor, contains any untrue
or misleading statement of a material fact; there is no fact which such
Guarantor has not disclosed to Lender in writing which materially affects
adversely any of the property covered by the Loan and Security Agreement or the
business affairs or financial condition of such Guarantor, or the ability of
such Guarantor to perform this Guaranty and the other Loan Documents to which
such Guarantor is a party.

13. Financial Statements and Covenants. (a) Guarantor represents and warrants
with respect to itself that the most recent financial statements heretofore
delivered by such Guarantor to Lender are true and correct in all respects, have
been prepared in accordance with sound accounting principles consistently
applied and fairly present such Guarantor’s financial condition as of the date
thereof, and no material adverse change has occurred in the financial condition
reflected therein since the date thereof.

(b) [intentionally omitted]

(c) Guarantor shall deliver to Lender or cause to be delivered to Lender all
financial statements required under the Loan and Security Agreement.

(d) Guarantor shall deliver to Lender within twenty (20) days of filing, but in
no event more than fifteen (15) days after the last permitted extension for
filing without penalty, its signed federal tax returns.

(e) Promptly after a written request therefor, such other financial data or
information as the Lender may reasonably request from time to time.

(f) Guarantor agrees and acknowledges that any now existing or hereinafter
created loan from the Guarantor to the Borrowers shall at all times be
subordinate to the Loan in all respects and absent the consent of the Lender no
repayments may be made by the Borrowers in respect thereof.

(g) Guarantor shall at all times during the term of the Loan maintain its
primary bank accounts with the Lender.

(h) Guarantor shall provide copies of all financial statements, reports and the
like provided to Wells Fargo Business Credit by the Guarantor or CDS Business
Services, Inc.

 

6



--------------------------------------------------------------------------------

(i) Promptly upon its becoming available, Guarantor shall provide Lender with
one copy of each financial statement, report, notice or proxy statement sent by
Guarantor to stockholders generally pursuant to Section 13(a) or 15(d) of the
Securities Exchange Act of 1934, as amended, and, a copy of each regular or
periodic report, and any registration statement, or prospectus in respect
thereof, filed by Guarantor with any securities exchange or with federal or
state securities and exchange commissions or any successor agency.

(j) Guarantor agrees and acknowledges that it shall maintain all of its
Subsidiaries and Affiliates as separate and independent entities consistent with
the standards of Section 6.20 of the Loan and Security agreement and shall not
allow the Collateral under the Loan and Security Agreement to become
intermingled with any Person that is not a Credit Party, nor shall it suffer or
permit any of the Collateral to be directly or indirectly pledged to any party
other than the Lender.

14. Non-Waiver Remedies Cumulative. No failure or delay on Lender’s part in
exercising any right, power or privilege under any of the Loan Documents, this
Guaranty or any other document made to or with Lender in connection with the
Loan shall operate as a waiver of any such privilege, power or right or shall be
deemed to constitute Lender’s acquiescence in any default by Borrowers or
Guarantor under any of said documents. A waiver by Lender of any right or remedy
under any of the Loan Documents, this Guaranty or any other document made to or
with Lender in connection with the Loan on any one occasion shall not be
construed as a bar to any right or remedy which Lender otherwise would have on
any future occasion. The rights and remedies provided in said documents are
cumulative, may be exercised singly or concurrently and are not exclusive of any
rights or remedies provided by law.

15. Transfers of Interests in Loan. Guarantor recognizes that Lender may sell
and transfer interests in the Loan to one or more participants and/or assignees
(collectively, “Participants”) and that all documentation, financial statements,
appraisals and other data, or copies thereof, relevant to Borrower, Guarantor or
the Loan, may be exhibited or delivered on a confidential basis to and retained
by any such Participant or prospective Participant, with a request to any
prospective Participant to return such information if it does not become a
Participant.

16. Separate Indemnity. Guarantor acknowledges and agrees that Lender’s rights
(and Guarantor’s obligations) under this Guaranty shall be in addition to all of
Lender’s rights (and all of Guarantor’s obligations) under any indemnity
agreement executed and delivered to Lender by Borrowers and/or Guarantor or any
other Guarantor in connection with the Loan, and payments by Guarantor under
this Guaranty shall not reduce any of Guarantor’s obligations and liabilities
under any such indemnity agreement.

17. Severability. Any provision of this Guaranty, or the application thereof to
any person or circumstance, which, for any reason, in whole or in part, is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Guaranty (or the remaining
portions of such provision) or the application thereof to any other person or
circumstance, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision (or portion thereof)
or the application thereof to any person or circumstance in any other
jurisdiction.

 

7



--------------------------------------------------------------------------------

18. Entire Agreement; Amendments. This Guaranty contains the entire agreement of
the parties with respect to the subject matter hereof and supersedes all prior
oral or written agreements or statements relating to such subject matter, and
none of the terms and provisions hereof may be waived, amended or terminated
except by a written instrument signed by the Person against whom enforcement of
the waiver, amendment or termination is sought.

19. Successors and Assigns. This Guaranty shall be binding upon and shall inure
to the benefit of Lender and Guarantor and their respective heirs, personal
representatives, successors and assigns. This Guaranty may be assigned by Lender
with respect to all or any portion of the obligations guaranteed hereby, and
when so assigned Guarantor shall be liable under this Guaranty to the
assignee(s) of the portion(s) of the obligations guaranteed hereby so assigned
without in any manner affecting the liability of Guarantor hereunder to Lender
with respect to any portion of the obligations guaranteed hereby retained by
Lender.

20. WAIVER OF TRIAL BY JURY. GUARANTOR, AND BY ITS ACCEPTANCE HEREOF, LENDER,
EACH HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY
JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR AND
LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. GUARANTOR AND
LENDER ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

21. ADDITIONAL WAIVERS IN THE EVENT OF ENFORCEMENT. GUARANTOR HEREBY EXPRESSLY
AND UNCONDITIONALLY WAIVES, IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING
BROUGHT BY OR ON BEHALF OF LENDER ON THIS GUARANTY, ANY AND EVERY RIGHT
GUARANTOR MAY HAVE TO (I) INJUNCTIVE RELIEF, (II) INTERPOSE ANY COUNTERCLAIM
THEREIN (OTHER THAN COMPULSORY COUNTERCLAIMS), AND (III) HAVE THE SAME
CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT, ACTION OR PROCEEDING. NOTHING
HEREIN CONTAINED SHALL PREVENT OR PROHIBIT GUARANTOR FROM INSTITUTING OR
MAINTAINING A SEPARATE ACTION AGAINST LENDER WITH RESPECT TO ANY ASSERTED CLAIM.

22. Governing Law; Submission To Jurisdiction. This Guaranty and the rights and
obligations of the parties hereunder shall in all respects be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(without giving effect to New York’s principles of conflicts of law). Guarantor
hereby irrevocably submits to the non-exclusive jurisdiction of the Courts of
New York State or the United States District Court for the Eastern District of
New York over any suit, action or proceeding arising out of or relating to this

 

8



--------------------------------------------------------------------------------

Guaranty, and Guarantor hereby agrees and consents that, in addition to any
methods of service of process provided for under applicable law, all service of
process in any such suit, action or proceeding in any of the Courts of New York
State or the United States District Court for the Eastern District of New York
may be made by certified or registered mail, return receipt requested, directed
to the Guarantor at the address indicated below, and service so made shall be
complete five (5) days after the same shall have been so mailed.

23. Paragraph Headings. Any paragraph headings and captions in this Guaranty are
for convenience only and shall not affect the interpretation or construction
hereof.

24. Liability Unaffected by Release. Subject only to written notice to
Guarantor, any other Person liable upon or in respect of any obligation hereby
guaranteed, may be released without affecting the liability of Guarantor
hereunder.

25. Joint and Several Obligations. If more than one Person comprises Guarantor,
then each such Person’s obligations and liability under this Guaranty shall be
joint and several.

26. Notices. Notices shall be given in the manner provided in the Loan and
Security Agreement and with respect to Guarantor at the address set forth on the
signature page hereto. Guarantor acknowledges reviewing the notice provision
contained in the Loan and Security Agreement and accepts the provisions thereof.

27. Additional Indebtedness. Without the prior written consent of Lender, so
long as any Indebtedness is outstanding, Guarantor shall not incur any direct or
indirect indebtedness for borrowed money (including without limit by way of
guaranteeing any obligation of any Person other than the Wells Guaranty) other
than (i) indebtedness to Lender, and (iii) unsecured trade indebtedness incurred
in the ordinary course of business. Guarantor represents that no portion of the
collateral pledged to Lender under the Loan Documents is pledged to any other
Person (other than with respect to the SBA Loans to the SBA) including without
limit to the Wells Fargo Credit facility of CDS Business Services, Inc. as to
which Guarantor has granted an unsecured Guaranty which is limited to
$800,000.00 (the “Wells Guaranty”) and which guaranteed amount may not be
increased.

 

9



--------------------------------------------------------------------------------

28. Counterparts. This Guaranty may be executed in any number of counterparts,
each of which shall be an original and all of which shall constitute together
but one and the same agreement.

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered by its duly authorized official as of the date first above stated.

 

NEWTEK BUSINESS SERVICES INC. By:  

/s/ Barry Sloane

Name:   Barry Sloane

Title:     Chief Executive Officer

Chairman and Chief Executive Officer

Address:   1440 Broadway, 17th Floor,   New York, NY 10018

 

10



--------------------------------------------------------------------------------

STATE OF NEW YORK    )       : ss.:    COUNTY OF NEW YORK                )   

On the 28th day of April in the year 2010, before me, the undersigned,
personally appeared Barry Sloane, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

/s/ Jessica McCarthy

Notary Public

 

11